Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive. 
Re claim 1, applicant argues that Ueda and Kataoka fails to disclose [the imaging apparatus “able to return the imaging apparatus or accessory apparatus in the sleep state to the normal operation without restarting, and only in response to the operation of the specific operation member” (Remarks p11).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., only in response to the operation…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Ueda and Kataoka fails to disclose “the camera controller designating a specific operation member among a plurality of operation members for the accessory apparatus, wherein the camera controller in the sleep state returns to the normal operation state when receiving a communication from the accessory apparatus corresponding to an operation of the specific operation member” because “Kataoka contains no teaching, suggestion, or motivation for designating a specific operation member among a plurality of operation members for the accessory apparatus” (Remarks p12).
Katoaka discloses wherein the camera controller designates a specific operation member among a plurality of operation members for the accessory apparatus (inherent based on lens retraction), and wherein the camera controller in the sleep state returns to the normal 
Additionally, it appears as if applicant is arguing that Katoaka does not disclose a plurality of operation members. However, Katoaka clearly discloses a detection switch and lens retraction, release button, menu button, etc. The combination of Ueta and Katoaka discloses “the camera controller designating a specific operation member among a plurality of operation members for the accessory apparatus, wherein the camera controller in the sleep state returns to the normal operation state when receiving a communication from the accessory apparatus corresponding to an operation of the specific operation member” because “Kataoka contains no teaching, suggestion, or motivation for designating a specific operation member among a plurality of operation members for the accessory apparatus” as described below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2009/0244360, hereinafter Ueda) in view of Kataoka (JP 2010103599, hereinafter Kataoka).
Re claim 1, Ueda discloses, an imaging apparatus to which an accessory apparatus including a plurality of operation members is detachably attached, the imaging apparatus comprising: a camera communicator (260) configured to provide a communication path with the accessory apparatus; and a camera controller (210) configured to communicate with the accessory apparatus via the camera communicator (par [0033]), and to transfer to a sleep state with the accessory apparatus when none of the accessory apparatus and the imaging apparatus are operated in a normal operation state (par [0028]).
Ueda fails to explicitly disclose limitations which are disclosed by Kataoka as follows: wherein the camera controller designates a specific operation member among a plurality of operation members for the accessory apparatus (inherent based on lens retraction), and wherein the camera controller in the sleep state returns to the normal operation state when receiving a communication from the accessory apparatus corresponding to an operation of the specific operation member (pars [0047]-[0050]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the camera controller designates a specific operation member among a plurality of operation members for the accessory apparatus (inherent based on lens retraction), and wherein the camera controller in the sleep state returns to the normal operation state when receiving a communication from the accessory apparatus corresponding to an operation of the specific operation member of Kataoka with the apparatus of Ueda in order to consume power efficiently meanwhile providing an easily accessible means for returning the imaging apparatus to a normal operating state.
Re claim 3, the combination of Ueda and Kataoka discloses the limitations of claim 1 including  wherein the communication corresponding to the operation of the specific operation member is a request to release the sleep state of the imaging apparatus or a request to communicate with the imaging apparatus (Kataoka pars [0047]-[0050]).
Claims 12-15 are rejected for the reasons stated in claim 1. The method steps and storage medium as claimed would have been obvious and expected by the apparatus of Gural in view of Ueda and Kataoka.

Allowable Subject Matter
Claims 6-11 are allowed.
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696